Exhibit 10.3 to 2008 10-Q

CONVERGYS CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As amended and restated effective as of January 1, 2005)



--------------------------------------------------------------------------------

CONVERGYS CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As amended and restated effective as of January 1, 2005)

 

1. Introduction to Plan.

1.1 Name and Sponsor of Plan. The name of this Plan is the Convergys Corporation
Supplemental Executive Retirement Plan, and its sponsor is Convergys.

1.2 Purpose of Plan. The purpose of the Plan is to provide supplemental
retirement and death benefits for a select group of managers of the Company.

1.3 Effective Amendment Date of Plan.

(a) Plan Benefits Subject To Terms of This Document. In order to conform the
Plan to the requirements of the American Jobs Creation Act of 2004, this
document amends and restates the Plan effective as of the Effective Amendment
Date (January 1, 2005). The provisions of sections 2 through 8 hereof apply to
but only to:

(1) amounts that are attributable to benefits accrued under Section 4.1 hereof
on or after the Effective Amendment Date;

(2) amounts that are attributable to benefits accrued under Section 4.1 prior to
the Effective Amendment Date that were not earned and vested prior to the
Effective Amendment Date (within the meaning of Section 1.409A-6(a)(2) and
-6(a)(3)(i) of the Treasury Regulations, which provide that amounts are earned
and vested only if not subject to a substantial risk of forfeiture and that the
earned and vested amount is the present value of the amount that would be
received upon separation from service and payment on the earliest possible date
and any amount the Participant actually becomes entitled to under plan terms in
effect on October 3, 2004 and without regard to services or compensation after
December 31, 2004); and

(3) amounts that are attributable to benefits accrued under the provisions of
the Prior Plan prior to the Effective Amendment Date that were earned and vested
(within the meaning of Section 1.409A-6(a)(2) and -6(a)(3)(i) of the Treasury
Regulations) prior to the Effective Amendment Date, but only if the provisions
of the Prior Plan that apply to any such compensation are materially modified
(within the meaning of Section 1.409A-6(a)(4) of the Treasury Regulations). This
document does not by itself materially modify such provisions.

(b) Effective Date of Following Terms of This Document When Applied To
Pre-Effective Amendment Date Deferred Compensation. Any benefits described in
paragraph (a)(2) and (3) of this subsection 1.3 shall, beginning as of the
Effective Amendment Date, be subject to the terms of sections 2 through 8 hereof
as if this document had been in effect prior to the Effective Amendment Date.

(c) Incorporation of Terms of Prior Plan. Notwithstanding any other provision of
the Plan, except as provided in paragraph (a)(2) and (3) of this subsection 1.3,
all rules (including rules as to assumed investments and distributions) that
relate to benefits under the Prior Plan shall be governed solely by the terms of
the Prior Plan (which terms are incorporated herein by reference).

 

1



--------------------------------------------------------------------------------

2. General Definitions. For all purposes of the Plan, the following terms shall
have the meanings hereinafter set forth, unless the context clearly indicates
otherwise.

2.1 “Beneficiary” means, with respect to any Participant, the person or entity
designated by the Participant, on forms furnished and in the manner prescribed
by the Committee, to receive any benefit payable under the Plan after the
Participant’s death. If a Participant fails to designate a beneficiary or if,
for any reason, such designation is not effective, his or her “Beneficiary”
shall be deemed to be his or her surviving spouse or, if none, his or her
estate.

2.2 “Board” means the Board of Directors of Convergys.

2.3 “Change in Control” means the occurrence of any of the events described in
paragraphs (a), (b), and (c) of this subsection 2.3. All of such events shall be
determined under and, even if not so indicated in the following paragraphs of
this subsection 2.3, shall be subject to all of the terms of
Section 1.409A-3(i)(5) of the Treasury Regulations.

(a) A change in the ownership of Convergys (within the meaning of
Section 1.409A-3(i)(5)(v) of the Treasury Regulations). In very general terms,
Section 1.409A-3(i)(5)(v) of the Treasury Regulations provides that a change in
the ownership of Convergys occurs when a person or more than one person acting
as a group acquires outstanding voting securities of Convergys that, together
with stock held by such person or group, constitutes more than 50 percent of the
total fair market value or total voting power of the stock of Convergys.

(b) A change in the effective control of Convergys (within the meaning of
Section 1.409A-3(i)(5)(vi) of the Treasury Regulations). In very general terms,
Section 1.409A-3(i)(5)(vi) of the Treasury Regulations provides that a change in
the effective control of Convergys occurs either:

(1) when a person or more than one person acting as a group acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of Convergys
possessing 30% or more of the total voting power of the stock of Convergys; or

(2) when a majority of members of the Board is replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.

(c) A change in the ownership of a substantial portion of the assets of
Convergys (within the meaning of Section 1.409A-3(i)(5)(vii) of the Treasury
Regulations). In very general terms, Section 1.409A-3(i)(5)(vii) of the Treasury
Regulations provides that a change in the ownership of a substantial portion of
the assets of Convergys occurs when a person or more than one person acting as a
group acquires (or has acquired during the twelve-month period ending on the
date of the most recent acquisition by such person or persons) assets from
Convergys that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all of the assets of Convergys immediately
prior to such acquisition or acquisitions.

 

2



--------------------------------------------------------------------------------

2.4 “Code” means the Internal Revenue Code of 1986, as it exists as of the
Effective Amendment Date and as it may thereafter be amended. A reference to a
specific section of the Code shall be deemed to be a reference both (i) to the
provisions of such section as it exists as of the Effective Amendment Date and
as it is subsequently amended, renumbered, or superseded (by future legislation)
and (ii) to the provisions of any section of the Treasury Regulations that is
issued under such Code section.

2.5 “Committee” means the committee appointed to administer the Plan under the
provisions of subsection 5.1 hereof.

2.6 “Company” means all of the Employers considered collectively.

2.7 “Convergys” means Convergys Corporation (and, except for purposes of
determining whether a Change in Control has occurred, any legal successor to
Convergys Corporation that results from a merger or similar transaction).

2.8 “Date of Separation” means, with respect to any Participant, the date on
which the Participant separates from service with the Company.

2.9 “Effective Amendment Date” means January 1, 2005.

2.10 “Employee” means any person who is a common law employee of the Company
(i.e., a person whose work procedures are subject to control by the Company) and
is treated as an employee on an employee payroll of the Company.

2.11 “Employer” means each of: (i) Convergys; and (ii) each other corporation or
other organization that is deemed to be a single employer with Convergys under
Section 414(b) or (c) of the Code (i.e., as part of a controlled group of
corporations that includes Convergys or under common control with Convergys).

2.12 “ERISA” means the Employee Retirement Income Security Act of 1974, as it
exists as of the Effective Amendment Date and as it may thereafter be amended. A
reference to a specific section of ERISA shall be deemed to be a reference both
(i) to the provisions of such section as it exists as of the Effective Amendment
Date and as it is subsequently amended, renumbered, or superseded (by future
legislation) and (ii) to the provisions of any government regulation that is
issued under such section as of the Effective Amendment Date or as of a later
date.

2.13 “Initial Benefit Form Election Date” means, with respect to any
Participant, the later of: (i) the date on which his or her initial designation
as a Senior Manager eligible to participate in the Plan becomes effective
pursuant to the provisions of subsection 3.1 hereof (for purposes of this
subsection 2.13, the Participant’s initial designation date”); or (ii) if on the
Participant’s initial designation date he or she still needs to complete at
least twelve additional months of service as an Employee in order to be credited
with at least five Years of Service, the 30th day after the Participant’s
initial designation date, but not later than twelve months before he or she
would be credited with five Years of Service (e.g., the full 30 day period is
available only if there are thirteen months remaining before reaching five Years
of Service). Notwithstanding the foregoing, clause (ii) of the immediately
preceding sentence shall not apply to the Participant in the event the
Participant’s death or a Change in Control occurs before the first annual
anniversary of the Participant’s initial designation date.

 

3



--------------------------------------------------------------------------------

2.14 “Participant” means, with respect to any date, any person who (i) is on
such date or has previously been a Senior Manager and (ii) is on such date
either entitled to accrue benefits under the Plan or entitled (determined
without regard to the provisions of subsection 4.8 hereof) to have a benefit
paid under the Plan to or with respect to him or her.

2.15 “Pension Plan” means the Convergys Corporation Pension Plan, as such plan
exists as of the Effective Amendment Date and as it may thereafter be amended,
and including both the part of such plan that is intended to qualify as a
tax-favored plan under Section 401(a) of the Code and the part of such plan that
is not intended to qualify as a tax-favored plan under Section 401(a) of the
Code but instead is subject to the requirements of Section 409A of the Code. The
Pension Plan is a defined benefit pension plan that is sponsored by Convergys.

2.16 “Plan” means the Convergys Corporation Supplemental Executive Retirement
Plan. This document amends and restates the Plan effective as of the Effective
Amendment Date to the extent indicated by subsection 1.3 hereof.

2.17 “Prior Plan” means the versions of the Plan that were in effect before the
Effective Amendment Date.

2.18 “Senior Manager” means, as of any date, a person who on such date is an
Employee, who has previously been designated as a participant in the Plan by
action of the Board or the Committee (adopted either prior to the Effective
Amendment Date or on or after such date) in accordance with the provisions of
section 3 below, and who has not previously been removed as a participant in the
Plan by action of the Board or the Committee adopted in accordance with the
provisions of section 3 below.

2.19 “Treasury Regulations” means all final regulations issued by the U.S.
Department of the Treasury under the Code, as such regulations exist as of the
date on which this document is executed on its final page by an officer or
representative of Convergys and as they are subsequently amended, renumbered, or
superseded. A reference to a specific section or paragraph of the Treasury
Regulations shall be deemed to be a reference to the provisions of such section
or paragraph as it exists as of the date on which this document is executed on
its final page by an officer or representative of Convergys and as it is
subsequently amended, renumbered, or superseded.

2.20 “Years of Service” means, with respect to any Senior Manager, the Senior
Manager’s full years of service as an Employee, computed on the basis that
twelve full months of service (whether or not consecutive) constitutes one full
year of service. For purposes of the Plan, service prior to January 1, 1999 as
an employee with Cincinnati Bell Inc. and its affiliates shall be deemed to be
service as an Employee.

 

4



--------------------------------------------------------------------------------

3. Eligible Employees.

3.1 Designation of Senior Managers Eligible To Participate in Plan. Either the
Board or the Committee, by action taken under its policies and procedures, may
at any time on or after the Effective Amendment Date designate any Employee who
it determines is (or may at any time prior to the Effective Amendment Date have
designated any Employee who it determined was) (i) a senior manager of the
Company who is key to the success of the Company, and (ii) part of a select
group of management or highly compensated employees (within the meaning of
Sections 201, 301, and 401 of ERISA), as a participant in the Plan. For purposes
of the Plan, such a designation shall be effective on the date such action is or
was taken by the Board or the Committee (as the case may be) or such later date
that is or was set by the Board or the Committee in such action. Any Employee
who is or was designated as a senior manager for purposes of the Plan is
referred to in the Plan as a Senior Manager.

3.2 Removal of Senior Managers as Participants in Plan. In addition, either the
Board or the Committee, by action taken under its policies and procedures, may
at any time on or after the Effective Amendment Date designate that any Senior
Manager shall no longer be considered a Senior Manager under the Plan and shall
no longer participate in the Plan (other than to the extent he or she may
participate in the Plan for the purpose of receiving benefits he or she accrued
while he or she was designated as a Senior Manager under the Plan) should it
determine that such Employee (i) is no longer a senior manager of the Company
who is key to the success of the Company or (ii) is no longer part of a select
group of management or highly compensated employees (within the meaning of
Sections 201, 301, and 401 of ERISA).

 

4. Benefits.

4.1 Participant’s Retirement Benefit.

(a) Basic Benefit Eligibility and Formula. Subject to the other provisions of
this section 4, if a Participant separates from service with the Company after
completing at least five Years of Service, he or she shall be entitled to
receive a monthly benefit, commencing as of the sixth month anniversary of the
Participant’s Date of Separation (or, if later, the sixth month anniversary of
the date on which the Participant would have both attained age 55 and completed
at least ten Years of Service had he or she remained an Employee until such
date) and payable for his or her life. The monthly amount of such benefit shall,
subject to the other provisions of this section 4, be equal to the result
obtained (not less than zero) by subtracting (i) his or her Pension Plan Benefit
(determined as of his or her Date of Separation) from (ii) 50% of his or her
Average Monthly Compensation (determined as of his or her Date of Separation);
provided, however, that the amount of such monthly benefit shall be reduced by
the sum of (i) 3.5% for each full year by which his or her years of age at his
or her Date of Separation is less than 62 and (ii) 3.5% for each full year by
which his or her Years of Service at his or her Date of Separation is less than
25.

(1) For purposes of this paragraph (a), a Participant’s “Average Monthly
Compensation,” as determined as of the Participant’s Date of Separation, shall
be the average obtained by dividing (i) his or her highest annual cash
compensation target (as defined below) on any date during the five year period
ending on his or her Date of Separation by (ii) 12. Notwithstanding the
forgoing, Mr. Dougherty and Mr. Shanks’ “Average Monthly Compensation” shall be
base salary plus annual incentive goal in effect as of December 31, 2007,
without increase or decrease for changes in compensation levels after that date.
For purposes hereof, a Participant’s “annual cash compensation target” means, as
of any date, his or her annual base salary and annual incentive target that is
in effect on such date, determined without regard to whether or not all or any
part of such amount is deferred by the Participant pursuant to a deferred
compensation plan or agreement, 401(k) plan, and/or cafeteria plan of the
Company or is paid in the form of securities or other property which is not
immediately included in his or her income for federal income tax purposes.

 

5



--------------------------------------------------------------------------------

(2) Also for purposes of this paragraph (a), a Participant’s “Pension Plan
Benefit” means the benefits (if any) which the Participant is entitled to
receive under the Pension Plan, if such benefits were expressed as a monthly
benefit commencing on the date as of which his or her benefit under this
subsection 4.1 is to commence and payable for his or her life (as determined by
the Committee in accordance with, if needed, reasonable actuarial assumptions
chosen by the Committee in its discretion and which assumptions may but do not
necessarily have to be the actuarial assumptions that are used under the Pension
Plan as of the Participant’s Date of Separation to determine the actuarial
equivalence of two different annuity benefits). If a Participant has received or
is entitled to receive a benefit from the Company which, in the opinion of the
Committee, is intended to supplement or be in lieu of a benefit under the
Pension Plan, the value of such other benefit shall also be deemed to be a
benefit under the Pension Plan.

(3) The Committee may in ancillary documentation provide for the Participant’s
benefit to be computed using a different percentage income replacement, average
monthly earnings definition, or any other component of the amount or payment
entitlement of the benefit hereunder, which documentation may take the form of a
participation agreement, employment agreement, notice of participant, or other
document, which need only be agreed to by the Participant if an already-accrued
benefit is affected.

(b) Special Benefit Eligibility and Formula Rule in Event of Change in Control.
Notwithstanding the provisions of paragraph (a) of this subsection 4.1, if a
Participant separates from service with the Company prior to completing at least
five Years of Service but after a Change in Control has occurred, he or she
shall be entitled to receive a monthly benefit, commencing as of the later of
(i) the sixth month anniversary of the Participant’s Date of Separation, or
(ii) the date on which the Participant would have both attained age 62 and
completed at least 25 Years of Service had he or she remained an Employee until
such date, and payable for his or her life. The monthly amount of such benefit
shall be equal to the product produced by multiplying (i) the monthly amount
determined under the second sentence of paragraph (a) of this subsection 4.1 by
(ii) a fraction that has a numerator equal to the number of the Participant’s
Years of Service as of the date of the Change in Control and a denominator equal
to the Years of Service the Participant would have completed if he or she had
remained an Employee until the date on which the Participant would have both
attained age 62 and completed at least 25 Years of Service.

(c) Participant’s Election of Alternative Installment or Annuity Benefit Form.
Notwithstanding the provisions of paragraphs (a) and (b) of this subsection 4.1,
any Participant may elect, by a written form filed with the Committee on or
prior to the Participant’s Initial Benefit Form Election Date and subject to the
consent of the Committee and such additional administrative rules as the
Committee may prescribe, to receive the benefit to which he or she may become
entitled under paragraph (a) or (b) of this subsection 4.1 in either of the
following forms (in lieu of a monthly benefit payable for the life of the
Participant):

(1) fifteen equal annual installments that commence as of the date such benefit
would otherwise commence under paragraph (a) or (b) of this subsection 4.1; or

 

6



--------------------------------------------------------------------------------

(2) a monthly annuity commencing as of the date such benefit would otherwise
commence under paragraph (a) or (b) of this subsection 4.1 and payable for the
life of the Participant and continuing after his or her death to an individual
Beneficiary designated by the Participant (in his or her election of this form
of benefit) for the Beneficiary’s life at one-half of the rate payable during
the joint lives of the Participant and the Beneficiary (provided that such
Beneficiary survives the Participant).

Any optional form of benefit hereunder shall be actuarially equivalent (as
determined by the Committee under reasonable actuarial assumptions chosen by the
Committee in its discretion and which assumptions may but do not necessarily
have to be the actuarial assumptions that are used under the Pension Plan at the
time of the election to determine the actuarial equivalence of two different
annuity benefits) to the standard form of benefit otherwise payable to the
Participant under the provisions of paragraph (a) or (b) of this subsection 4.1.
Also, if a Participant whose benefit is being paid in fifteen annual
installments dies before receiving all of the installments, the remaining
installments shall be paid, when due, to his or her Beneficiary.

(d) Participant’s Special Election of Alternative Lump Sum Benefit Form.
Notwithstanding the provisions of paragraphs (a), (b), and (c) of this
subsection 4.1, any Participant may elect, by a written form filed with the
Committee on or prior to the Participant’s Initial Benefit Form Election Date
and subject to the consent of the Committee and such additional administrative
rules as the Committee may prescribe, to receive the benefit to which he or she
may become entitled under paragraph (a), (b), or (c) of this subsection 4.1 in
the form of a lump sum payment that is made as of the sixth month anniversary of
the Participant’s Date of Separation (in lieu of any other form of benefit
otherwise provided under paragraph (a), (b), or (c) of this subsection 4.1).
Such election may designate that it is to apply (i) in the event (and only in
the event) that the Participant’s Date of Separation occurs within two years
after a Change in Control, (ii) in the event that the Participant’s Date of
Separation occurs other than within two years after a Change in Control, or
(iii) in both of the situations described in clauses (i) and (ii) of this
sentence.

(1) Any such lump sum benefit shall be actuarially equivalent (as determined by
the Committee in accordance with the actuarial assumptions described in
subparagraph (2) immediately below) to the standard form of benefit otherwise
payable to the Participant under the provisions of paragraph (a) or (b) of this
subsection 4.1.

(2) The actuarial assumptions used to determine the amount of such lump sum
benefit shall be based on the average of the cost quotes, obtained by the
Committee from at least two insurance companies that (i) have a rating
equivalent to A.M. Best A+ or higher and (ii) are licensed to do business in the
State of Ohio, for the purchase of an annuity contract providing the lump sum
benefit; provided, however, that if the cost quotes from the two insurance
companies chosen by the Committee differ by more than 5%, a third cost quote
will be obtained by the Committee from a third insurance company that meets the
criteria described in this sentence and the average of the two highest quotes
will be used to determine the amount of the lump sum benefit.

(e) Special Pre-December 31, 2008 Distribution Election Right. Notwithstanding
the provisions of paragraphs (a), (b), (c), and (d) of this subsection 4.1,
Convergys may, in its discretion and pursuant to and in accordance with certain
transition relief contained in guidance that is cited in Section XII.A of the
preamble to Sections 1.409A-1 through 1.409A-6 of the

 

7



--------------------------------------------------------------------------------

Treasury Regulations and as such relief was extended in Internal Revenue Service
Notice 2007-86, and by adopting and distributing written forms, notices, or
other written documents, permit any Participant to make, at any time prior to
December 31, 2008 and by filing with the Committee a writing or form approved or
prepared by the Committee, a new election (i) to receive the benefit to which he
or she is or may become entitled under subsection 4.1 hereof in any of the forms
of benefit described in paragraphs (c) and (d) of this subsection 4.1 (in lieu
of a monthly benefit payable for the life of the Participant or any other form
of benefit permitted hereunder), even if such election occurs later than the
Participant’s Initial Benefit Form Election Date.

(1) Notwithstanding the foregoing: (i) in no event shall any election made under
the provisions of this paragraph (e) be given any effect under the Plan unless
the Participant actually makes such new election on or before December 31, 2008;
and (ii) any election made under the provisions of this paragraph (e) shall not
be given any effect under the Plan if the Participant’s benefit accrued under
the Plan would otherwise commence to be paid as of any date during the same
calendar year as the calendar year in which the election is made or if such
election attempts to cause the Participant’s benefit accrued under the Plan to
commence to be paid as of any date during the same calendar year as the calendar
year in which the election is made.

(2) Any written forms, notices, or other written documents adopted and
distributed by Convergys under the terms of this paragraph (e) shall be deemed
to be incorporated into this Plan and an amendment to this Plan.

(f) Subsequent Distribution Election. The Participant may, by filing an
appropriate form with the Committee not less than twelve months before the date
that any portion of the Participant’s benefit would be or begin to be paid under
the forgoing provisions of section 4.1 or 4.2 (for purposes of this subparagraph
(f), the subject deferred amounts’ “initial commencement date”), elect to change
the form of payment of the benefit, provided that:

(1) any such new election shall not become effective until twelve months elapse
from the filing of such election with the Committee (and thus will be
ineffective should the subject deferred amounts’ initial commencement date occur
prior to the expiration of such twelve month period);

(2) any such new election would comply with the foregoing provisions of this
section 4.1 other than for the time as of which such election is made and the
commencement timing of payment as per (f)(4)(C) below; and

(3) upon such a new election, the commencement date of benefit payments shall be
the date five years after the subject deferred amounts’ initial commencement
date.

 

8



--------------------------------------------------------------------------------

4.2 Death Benefit.

(a) Death Benefit Eligibility. Notwithstanding any other provision of the Plan
and in lieu of any other benefit applicable to the Participant under subsection
4.1 hereof, if a Participant dies while an Employee (or if a Participant who has
completed five or more Years of Service dies after he or she has ceased to be an
Employee but in any event before the date as of which any benefit under the Plan
commences to be paid to him or her under the other provisions of the Plan), then
his or her Beneficiary shall be entitled to receive a death benefit (referred to
in this subsection 4.2 as the Participant’s “preretirement death benefit”).

(b) Preretirement Death Benefit’s Standard Form and Amount. Except to the extent
otherwise provided in paragraphs (c) and (d) of this subsection 4.2, a
Participant’s preretirement death benefit shall be payable in fifteen annual
installments commencing on the 60th day following the date of the Participant’s
death), provided that any scheduled payment that would have begun before such
60th day had the Participant not died shall be made at the regularly scheduled
date and the actuarial equivalent shall be adjusted to reflect such payments.
Such death benefit (payable in such fifteen annual installments) shall be
actuarially equivalent (as determined by the Committee under reasonable
actuarial assumptions chosen by the Committee in its discretion and which
assumptions may but do not necessarily have to be the actuarial assumptions that
are used under the Pension Plan at the time of the election to determine the
actuarial equivalence of two different annuity benefits) to the monthly benefit
which, had the Participant not died, would have been payable to the Participant
under subsection 4.1(a) hereof or would have been payable to the Participant
under subsection 4.1(a) hereof if such subsection did not require the
Participant to have completed at least five Years of Service in order to be
entitled to a benefit under that subsection (except that, if the Participant had
not completed at least five Years of Service by the date of his or her death,
such monthly benefit shall be deemed to be equal to the product produced by
multiplying such monthly benefit by a fraction that has a numerator equal to the
number of the Participant’s Years of Service as of the date of his or her death
and a denominator equal to five).

(c) Special Election of Alternative Lump Sum Benefit Form for Preretirement
Death Benefit. Notwithstanding the provisions of paragraph (b) of this
subsection 4.2, any Participant may elect, by a written form filed with the
Committee on or prior to the Participant’s Initial Benefit Form Election Date
and subject to the consent of the Committee and such additional administrative
rules as the Committee may prescribe, to have the preretirement benefit to which
his or her Beneficiary may become entitled paid to the Beneficiary (in the event
such death benefit actually becomes payable under this subsection 4.2) in the
form of a lump sum payment paid 60 days after the date of death (in lieu of the
form of benefit otherwise provided under paragraph (b) of this subsection 4.2),
provided that any scheduled payment that would have begun before such 60th day
had the Participant not died shall be made at the regularly scheduled date.

(1) Any such lump sum benefit shall be actuarially equivalent (as determined by
the Committee in accordance with the actuarial assumptions described in
subparagraph (2) immediately below) to the form of the preretirement death
benefit otherwise payable to the Participant’s Beneficiary under the provisions
of paragraph (b) of this subsection 4.2.

 

9



--------------------------------------------------------------------------------

(2) The actuarial assumptions used to determine the amount of such lump sum
benefit shall be based on the average of the cost quotes, obtained by the
Committee from at least two insurance companies that (i) have a rating
equivalent to A.M. Best A+ or higher and (ii) are licensed to do business in the
State of Ohio, for the purchase of an annuity contract providing the lump sum
preretirement death benefit; provided, however, that if the cost quotes from the
two insurance companies chosen by the Committee differ by more than 5%, a third
cost quote will be obtained by the Committee from a third insurance company that
meets the criteria described in this sentence and the average of the two highest
quotes will be used to determine the amount of the lump sum benefit.

(d) Special Pre-December 31, 2008 Distribution Election Right for Preretirement
Death Benefit. Notwithstanding the provisions of paragraphs (b) and (c) of this
subsection 4.2, Convergys may, in its discretion and pursuant to and in
accordance with certain transition relief contained in guidance that is cited in
Section XII.A of the preamble to Sections 1.409A-1 through 1.409A-6 of the
Treasury Regulations and as such relief was extended in Internal Revenue Service
Notice 2007-86, and by adopting and distributing written forms, notices, or
other written documents, permit any Participant to make, at any time prior to
December 31, 2008 and by filing with the Committee a writing or form approved or
prepared by the Committee, a new election to have the preretirement benefit to
which his or her Beneficiary may become entitled paid to the Beneficiary (in the
event such death benefit actually becomes payable under this subsection 4.2) in
the form of a lump sum payment 60 days after the date of the Participant’s death
(in lieu of the form of benefit otherwise provided under paragraph (b) of this
subsection 4.2), even if such election occurs later than the Participant’s
Initial Benefit Form Election Date.

(1) Notwithstanding the foregoing: (i) in no event shall any election made under
the provisions of this paragraph (d) be given any effect under the Plan unless
the Participant actually makes such new election on or before December 31, 2008;
and (ii) any election made under the provisions of this paragraph (d) shall not
be given any effect under the Plan if the preretirement death benefit would
otherwise commence to be paid as of any date during the same calendar year as
the calendar year in which the election is made or if such election attempts to
cause the preretirement death benefit to commence to be paid as of any date
during the same calendar year as the calendar year in which the election is
made.

(2) Any written forms, notices, or other written documents adopted and
distributed by Convergys under the terms of this paragraph (d) shall be deemed
to be incorporated into this Plan and an amendment to this Plan.

4.3 Annuity and Installment Payments After Initial Payment. Any monthly payment
under an annuity benefit provided under the Plan with respect to a Participant
that is made after the first payment of such annuity shall be made as of a
monthly anniversary of the first payment of such annuity. Similarly, any annual
payment under an installment benefit provided under the Plan with respect to a
Participant that is made after the first payment of such installment method
shall be made as of an annual anniversary of the first payment of such annuity.

 

10



--------------------------------------------------------------------------------

4.4 Distributions for Payment of Taxes.

(a) Distribution for FICA and Related Income Taxes. Notwithstanding any other
provision of the Plan, the Company shall have the right (without notice to or
approval by a Participant, his or her Beneficiary, or any other person) to pay
the Federal Insurance Contributions Act (for purposes of this paragraph (a),
“FICA”) tax imposed under Code Sections 3101, 3121(a), and 3121(v)(2) on
compensation deferred under the Plan with respect to the Participant (for
purposes of this paragraph (a), the “FICA amount”), plus (i) any income tax at
source on wages imposed under Code Section 3401 or the corresponding withholding
provisions of applicable state, local, or foreign tax laws as a result of the
payment of the FICA amount and (ii) any additional income tax at source on wages
attributable to the pyramiding Code Section 3401 wages and taxes, from any
benefit accrued under the Plan with respect to the Participant (or from any
amounts otherwise payable by the Company to or on account of the Participant).

(1) However, the total payment that is taken under the provisions of this
paragraph (a) from any benefit accrued under the Plan for the Participant must
not exceed the aggregate of the FICA amount and the income tax withholding
related to the FICA amount.

(2) To the extent payments made in accordance with the provisions of this
paragraph (a) are satisfied from any benefit accrued under the Plan for the
Participant, then such benefit will immediately be reduced by the present
actuarial equivalent value of such payments.

(b) Distributions for Benefit Payment Tax Withholding Requirements. Also
notwithstanding any other provision of the Plan, the Company shall have the
right (without notice to or approval by a Participant, his or her Beneficiary,
or any other person) to withhold from any amounts otherwise payable by the
Company to or on account of the Participant, or from any payment otherwise then
being made by the Company to the Participant, his or her Beneficiary, or any
other person by reason of the Plan, an amount which the Company determines is
sufficient to satisfy all federal, state, local, and foreign tax withholding
requirements that may apply with respect to such benefit payment made under the
Plan. To the extent such tax withholding requirements are satisfied from any
payment otherwise then being made by the Company to the Participant, his or her
Beneficiary, or any other person by reason of the Plan, the amount so withheld
shall be deemed a distribution under the Plan to the Participant, his or her
Beneficiary, or such other person, as the case may be.

4.5 Administrative Period To Make Payment. The other provisions of this section
4 provide that any payment that is made under the Plan to or with respect to a
Participant shall occur “as of” a specific date and sometimes refer to such a
date as a “commencement date” or a “payment date.” However, in accordance with
the provisions of Section 1.409A-3(d) of the Treasury Regulations and in order
to permit a reasonable administrative period for the Company to make payments
required under the Plan, and notwithstanding any other provision of this section
4 or any other provision of the Plan, any payment that is made under the Plan to
or with respect to a Participant shall be deemed to have been made as of the
specific date as of which it is to be paid under the other provisions of the
Plan as long as it is made no earlier than 30 days before such date and no later
than a later date within the same tax year of the Participant (or, if later, by
the 15th day of the third calendar month following such specified date),
provided that the Participant shall not be permitted directly or indirectly to
designate the tax year of payment.

4.6 Employer To Make Payment. Unless the Committee otherwise provides, any
payment with respect to a Participant’s benefit under this Plan shall be the
liability of and, subject to the provisions of subsection 6.2 hereof, made by
the Employer which last employs the Participant as a Senior Manager prior to the
payment.

 

11



--------------------------------------------------------------------------------

4.7 Facility of Payment. Any amounts payable hereunder to any person who is
under legal disability or who, in the judgment of the Committee, is unable to
properly manage the person’s financial affairs may be paid to the legal
representative of such person or may be applied for the benefit of such person
in any manner which the Committee may select, and any such payment shall be
deemed to be payment for such person’s account and shall be a complete discharge
of all liability of the applicable Employer with respect to the amount so paid.

4.8 Special Forfeiture Provisions. Notwithstanding any other provision of the
Plan, the Committee may, in its sole and absolute discretion, forfeit any
benefit or part of a benefit that is or has been accrued by a Participant under
the other provisions of this section 4 (and which benefit has not yet been
paid), in which case such benefit or part of a benefit shall not be payable
under this Plan, if the Committee determines that any of the following events
has occurred:

(a) Discharge for Cause. The Participant is discharged by an Employer for cause.
For purposes of the Plan, “cause” means a Participant has violated the
Employer’s Code of Business Conduct, has acted recklessly in the performance of
duties for the Employer, or has been convicted of a felony;

(b) Prior Misconduct. The Participant had while employed by an Employer engaged
in conduct that was not then known by the Employer but could and reasonably
would have resulted in the Participant being discharged for cause had the
Employer then known of such conduct; or

(c) Competition with Employer. The Participant, without the express written
consent of the Board or the Committee, at any time is employed by, becomes
associated with, renders service to, or owns an interest in any business that is
competitive with any Employer or with any business in which an Employer has a
substantial interest (other than as a shareholder with a nonsubstantial interest
in such business).

4.9 No Other Benefits Under Plan. Except as otherwise is specifically provided
in this section 4 or by other action by the Board or the Committee, no
Participant, or any person claiming by or through him or her, shall be entitled
to receive any benefit under the Plan.

 

5. Administration of Plan.

5.1 Administrator of Plan. Convergys shall be the administrator of the Plan.
However, the Plan shall be administered on behalf of Convergys by the Committee.
The Committee shall be the Compensation Committee of the Board, unless and until
the Board appoints a different committee to administer the Plan.

5.2 Powers of Committee. The Committee, in connection with administering the
Plan, is authorized to make such rules and regulations as it may deem necessary
to carry out the provisions of the Plan and is given complete discretionary
authority to determine any person’s eligibility for benefits under the Plan, to
construe the terms of the Plan, and to decide any other matters pertaining to
the Plan’s administration. The Committee shall determine any question arising in
the administration, interpretation, and application of the Plan, which
determination shall be binding and conclusive on all persons (subject only to
the claims procedure provisions of subsection 5.6 below). The Committee may
correct errors, however arising, and, as far as possible, adjust any benefit
payments accordingly.

 

12



--------------------------------------------------------------------------------

5.3 Actions of Committee.

(a) Manner of Acting as Committee. The Committee shall act by a majority of its
members at the time in office, and any such action may be taken either by a vote
at a meeting or in writing without a meeting. The Committee may by such majority
action appoint subcommittees and may authorize any one or more of its members or
any agent of it to execute any document or documents or to take any other
action, including the exercise of discretion, on behalf of the Committee.

(b) Appointment of Agents. The Committee may appoint or employ such counsel,
auditors, physicians, clerical help, actuaries, and/or any other agents as in
the Committee’s judgment may seem reasonable or necessary for the proper
administration of the Plan, and any agent it so employs may carry out any of the
responsibilities of the Committee that are delegated to him or her with the same
effect as if the Committee had acted directly. The Committee may provide for the
allocation of responsibilities for the operation of the Plan.

(c) Conflict of Interest of Committee Member. Any member of the Committee who is
also a Participant in the Plan shall not participate in any meeting, discussion,
or action of the Committee that specifically concerns his or her own situation.

5.4 Compensation of Committee and Payment of Administrative Expenses. The
members of the Committee shall not receive any extra or special compensation for
serving as the administrative committee with respect to the Plan and, except as
required by law, no bond or other security need be required of them in such
capacity in any jurisdiction. All expenses of the administration of the Plan
shall be paid by the Company.

5.5 Limits on Liability. The Company shall hold each member of the Committee
harmless from any and all claims, losses, damages, expenses, and liabilities
arising from any act or omission of the member under or relating to the Plan,
other than any expenses or liabilities resulting from the member’s own gross
negligence or willful misconduct. The foregoing right of indemnification shall
be in addition to any other rights to which the members of the Committee may be
entitled as a matter of law.

5.6 Claims Procedures.

(a) Initial Claim. If a Participant, a Participant’s Beneficiary, or any other
person claiming through a Participant has a dispute as to the failure of the
Plan to pay or provide a benefit, as to the amount of Plan benefit paid, or as
to any other matter involving the Plan, the person may file a claim for the
benefit or relief believed by the person to be due. Such claim must be provided
by written notice to the Committee. The Committee shall decide any claims made
pursuant to this subsection 5.6.

 

13



--------------------------------------------------------------------------------

(b) Rules If Initial Claim Is Denied. If a claim made pursuant to paragraph
(a) of this subsection 5.6 is denied, in whole or in part, the Committee shall
generally furnish notice of the denial in writing to the claimant within 90 days
(or, if a Participant’s disability is material to the claim, 45 days) after
receipt of the claim by the Committee; except that if special circumstances
require an extension of time for processing the claim, the period in which the
Committee is to furnish the claimant written notice of the denial shall be
extended for up to an additional 90 days (or, if a Participant’s disability is
material to the claim, an additional 30 days), and the Committee shall provide
the claimant within the initial 90-day (or 45-day) period a written notice
indicating the reasons for the extension and the date by which the Committee
expects to render the final decision.

(c) Final Denial Notice. If a claim made pursuant to paragraph (a) of this
subsection 5.6 is denied, in whole or in part, the final notice of denial shall
be written in a manner designed to be understood by the claimant and set forth
(i) the specific reasons for the denial, (ii) specific reference to pertinent
Plan provisions on which the denial is based, (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the claimant wishes to appeal
such denial of his or her claim, including the time limits applicable to making
a request for an appeal and, in the event the claim is one for benefits under
the Plan, a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on appeal.

(d) Appeal of Denied Claim. Any claimant who has a claim denied under the
foregoing paragraphs of this subsection 5.6 may appeal the denied claim to the
Committee. Such an appeal must, in order to be considered, be filed by written
notice to the Committee within 60 days (or, if a Participant’s disability is
material to the claim, 180 days) of the receipt by the claimant of a written
notice of the denial of his or her initial claim. If any appeal is filed in
accordance with such rules, the claimant (i) shall be given, upon request and
free of charge, reasonable access to and copies of all documents, records, and
other information relevant to the claim and (ii) shall be provided the
opportunity to submit written comments, documents, records, and other
information relating to the claim. A formal hearing may be allowed in its
discretion by the Committee but is not required.

(e) Appeal Process. Upon any appeal of a denied claim, the Committee shall
provide a full and fair review of the subject claim, taking into account all
comments, documents, records, and other information submitted by the claimant
(without regard to whether such information was submitted or considered in the
initial benefit determination of the claim), and generally decide the appeal
within 60 days (or, if a Participant’s disability is material to the claim, 45
days) after the filing of the appeal; except that if special circumstances
require an extension of time for processing the appeal, the period in which the
appeal is to be decided may be extended for up to an additional 60 days (or, if
a Participant’s disability is material to the claim, an additional 45 days) and
the Committee shall provide the claimant written notice of the extension prior
to the end of the initial period. However, if the decision on the appeal is
extended due to the claimant’s failure to submit information necessary to decide
the appeal, the period for making the decision on the appeal shall be tolled
from the date on which the notification of the extension is sent until the date
on which the claimant responds to the request for additional information.

(f) Appeal Decision Notice If Appeal Is Denied. If an appeal of a denied claim
is denied, the decision on appeal shall (i) be set forth in a writing designed
to be understood by the claimant, (ii) specify the reasons for the decision and
references to pertinent provisions of this Plan on which the decision is based,
and (iii) contain statements that the claimant is entitled to

 

14



--------------------------------------------------------------------------------

receive, upon request and free of charge, reasonable access to and copies of all
documents, records, and other information relevant to the claim and, in the
event the appeal involves a claim for benefits under the Plan, of the claimant’s
right to bring a civil action under Section 502(a) of ERISA. The decision on
appeal shall generally be furnished to the claimant by the Committee within the
applicable appeal period that is described above.

(g) Miscellaneous Claims Procedure Rules. If a Participant’s disability is
material to an applicable claim appeal, then, notwithstanding the foregoing, the
Committee shall appoint other persons who are not either members of the
Committee or subordinates of any such members to conduct the appeal (and any
reference to the Committee in the foregoing paragraphs of this subsection 5.6
that deal with such appeal shall be read to refer to such other appointed
persons). Also, a claimant may appoint a representative to act on his or her
behalf in making or pursuing a claim or an appeal of a claim. In addition, the
Committee may prescribe additional rules which are consistent with the other
provisions of this subsection 5.6 in order to carry out the claim procedures of
this Plan.

 

6. Funding Obligation.

6.1 General Rule for Source of Benefits. Except as is otherwise provided herein,
all payments of any benefit provided under the Plan to or on account of a
Participant shall be made from the general assets of the Employer which last
employed the Participant as a Senior Manager. Notwithstanding any other
provision of the Plan, neither the Participant, his or her Beneficiary, nor any
other person claiming through the Participant shall have any right or claim to
any payment of the benefit to be provided pursuant to the Plan which in any
manner whatsoever is superior to or different from the right or claim of a
general and unsecured creditor of such Employer.

6.2 “Rabbi” Trust. Notwithstanding the provisions of subsection 6.1 hereof,
Convergys may, in its sole and absolute discretion, establish a trust (for
purposes of this subsection 6.2, the “Trust”) to which contributions may be made
by an Employer in order to fund the Employer’s obligations under the Plan. If,
and only if, Convergys exercises its discretion to establish a Trust, the
following paragraphs of this subsection 6.2 shall apply (notwithstanding any
other provision of the Plan).

(a) Grantor Trust Requirement. The part of the Trust attributable to any
Employer’s contributions to the Trust (for purposes of this subsection 6.2, such
Employer’s “Trust account”) shall be a “grantor” trust under the Code, in that
such Employer shall be treated as the grantor of such Employer’s Trust account
within the meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of
the Code.

(b) Creditors Rights Under Trust When Employer Insolvent. Any Employer’s Trust
account shall be subject to the claims of such Employer’s creditors in the event
of such Employer’s insolvency. For purposes hereof, an Employer shall be
considered “insolvent” if either (i) such Employer is unable to pay its debts as
they become due or (ii) such Employer is subject to a pending proceeding as a
debtor under the United States Bankruptcy Code.

(c) Contributions To Trust. Except as may otherwise be required by the terms of
the Trust itself or by subparagraph (1) of this paragraph (c), an Employer may
make contributions to its Trust account for the purposes of meeting its
obligations under the Plan at any time, and in such amounts, as such Employer
determines in its discretion.

 

15



--------------------------------------------------------------------------------

(1) Notwithstanding the foregoing provisions of this paragraph (c), in the event
of a Change in Control (except when such Change in Control is part of a change
in an Employer’s financial health within the meaning of Section 409A(b)(2) of
the Code), the Company shall, within five business days after the Change in
Control, contribute such amounts as are necessary to cause the full present
value of all benefits that are accrued under the Plan as of the date of the
Change in Control to be fully funded under the Trust.

(2) For purposes of the provisions of subparagraph (1) of this paragraph (c),
the full present value of all benefits that are accrued under the Plan as of the
date of the Change in Control shall be determined based on the following
assumptions: (i) the date of retirement for each Participant shall be considered
to be the later of the date on which such Participant shall both have attained
at least age 62 and have completed at least 25 Years of Service or the date of
the Change in Control and (ii) the interest and mortality assumptions shall be
the same as those used for funding the Pension Plan for its plan year in which
the Change in Control occurs (or, if such assumptions are not yet established,
the analogous assumptions used for the Pension Plan’s immediately preceding plan
year).

(d) Payments From Trust. Any payment otherwise required to be made by an
Employer under the Plan shall be made by such Employer’s Trust account instead
of such Employer in the event that such Employer fails to make such payment
directly and such Employer’s Trust account then has sufficient assets to make
such payment, provided that such Employer is not then insolvent. If such
Employer becomes insolvent, however, then all assets of such Employer’s Trust
account shall be held for the benefit of such Employer’s creditors and payments
from such Employer’s Trust account shall cease or not begin, as the case may be.

(e) Remaining Liability of Employer. Unless and except to the extent any payment
required to be made pursuant to the Plan by an Employer is made by such
Employer’s Trust account, the obligation to make such payment remains
exclusively that of such Employer.

(f) Terms of Trust Incorporated. The terms of the Trust are hereby incorporated
by reference into the Plan. To the extent the terms of the Plan conflict with
the terms of the Trust, the terms of the Trust shall control.

 

7. Amendment and Termination of Plan.

7.1 Right and Procedure to Terminate Plan. Convergys reserves the right to
terminate the Plan in its entirety.

(a) Procedure To Terminate Plan. The procedure for Convergys to terminate the
Plan in its entirety is as follows. In order to completely terminate the Plan,
the Board shall adopt resolutions, pursuant and subject to the regulations or
by-laws of Convergys and any applicable law, and either at a duly called meeting
of the Board or by a written consent in lieu of a meeting, to terminate the
Plan. Such resolutions shall set forth therein the effective date of the Plan’s
termination.

 

16



--------------------------------------------------------------------------------

(b) Effect of Termination of Plan. In the event the Board adopts resolutions
completely terminating the Plan, no further benefits may be paid after the
effective date of the Plan’s termination. Notwithstanding the foregoing, the
Plan’s termination shall not affect the payment (in accordance with the
provisions of the Plan, including but not limited to the provisions of
subsection 4.8 hereof) of each Participant’s accrued benefit under the Plan as
determined as of the later of the effective date of the Plan’s termination or
the date such resolutions terminating the Plan are adopted. For purposes of this
subsection 7.1 and the provisions of subsection 7.2 hereof, a Participant’s
“accrued benefit under the Plan” means, as of any date, the Plan benefit that
would have applied under the Plan to the Participant if he or she had
permanently ceased to be an Employee no later than such date.

7.2 Amendment of Plan. Subject to the other provisions of this subsection 7.2,
Convergys may amend the Plan at any time and from time to time in any respect;
provided that no such amendment shall affect the payment (in accordance with the
provisions of the Plan, including but not limited to the provisions of
subsection 4.8 hereof) of each Participant’s accrued benefit under the Plan (as
defined in subsection 7.1(b) hereof) as determined as of the later of the
effective date of the amendment or the date such amendment is adopted.

(a) Procedure To Amend Plan. Subject to the provisions of paragraph (b) of this
subsection 7.2, in order to amend the Plan, the Board shall adopt resolutions,
pursuant and subject to the regulations or by-laws of Convergys and any
applicable law, and either at a duly called meeting of the Board or by a written
consent in lieu of a meeting, to amend the Plan. Such resolutions shall either
(i) set forth the express terms of the Plan amendment or (ii) simply set forth
the nature of the amendment and direct an officer of Convergys to have prepared
and to sign on behalf of Convergys the formal amendment to the Plan. In the
latter case, such officer shall have prepared and shall sign on behalf of
Convergys an amendment to the Plan which is in accordance with such resolutions.

(b) Alternative Procedure To Amend Plan. In addition to the procedure for
amending the Plan set forth in paragraph (a) of this subsection 7.2, the Board
may also adopt resolutions, pursuant and subject to the regulations or by-laws
of Convergys and any applicable law, and either at a duly called meeting of the
Board or by a written consent in lieu of a meeting, to delegate to any officer
of Convergys or to the Committee the authority to amend the Plan.

(1) Such resolutions may either grant the officer or the Committee broad
authority to amend the Plan in any manner the officer or the Committee deems
necessary or advisable or may limit the scope of amendments he, she, or it may
adopt, such as by limiting such amendments to matters related to the
administration of the Plan. In the event of any such delegation to amend the
Plan, the officer or the Committee to whom or which authority is delegated shall
amend the Plan by having prepared and signed on behalf of Convergys an amendment
to the Plan which is within the scope of amendments which he, she, or it has
authority to adopt.

(2) Also, any such delegation to amend the Plan may be terminated at any time by
later resolutions adopted by the Board.

(3) Finally, in the event of any such delegation to amend the Plan, and even
while such delegation remains in effect, the Board shall continue to retain its
own right to amend the Plan pursuant to the procedure set forth in paragraph
(a) of this subsection 7.2.

 

17



--------------------------------------------------------------------------------

8. Miscellaneous.

8.1 Delegation. Except as is otherwise provided in sections 5 and 7 hereof, any
matter or thing to be done by Convergys shall be done by its Board, except that,
from time to time, the Board by resolution may delegate to any person or
committee certain of its rights and duties hereunder. Any such delegation shall
be valid and binding on all persons, and the person or committee to whom or
which authority is delegated shall have full power to act in all matters so
delegated until the authority expires by its terms or is revoked by the Board,
as the case may be.

8.2 Non-Alienation of Benefits.

(a) General Non-Alienation Rule. Except to the extent required by applicable
law, no Participant or Beneficiary may alienate, commute, anticipate, assign,
pledge, encumber, transfer, or dispose of the right to receive the payments
required to be made by the Company hereunder, which payments and the right to
receive them are expressly declared to be nonassignable and nontransferable. In
the event of any attempt to alienate, commute, anticipate, assign, pledge,
encumber, transfer, or dispose of the right to receive the payments required to
be made by the Company hereunder, the Company shall have no further obligation
to make any payments otherwise required of it hereunder (except to the extent
required by applicable law).

(b) Exception for Domestic Relations Orders. Notwithstanding the provisions of
paragraph (a) of this subsection 8.2, any benefit payment otherwise due to a
Participant under the Plan may, in the discretion of the Committee and if it
determines such action is required to satisfy applicable law, be made to a
person other than the Participant to the extent necessary to fulfill a domestic
relations order (as defined in Code Section 414(p)(1)(B) and
Section 206(d)(3)(B)(i) of ERISA).

8.3 No Spousal Rights. Nothing contained in the Plan shall give any spouse or
former spouse of a Participant any right to benefits under the Plan of the types
described in Code Sections 401(a)(11) and 417 (relating to qualified
preretirement survivor annuities and qualified joint and survivor annuities).

8.4 Separation From Service. For all purposes of the Plan, a Participant shall
be deemed to have separated from service with the Company on the date he or she
dies, retires, or otherwise has a separation from service with the Company’s
controlled group. The following subsections of this subsection 8.4 shall apply
in determining when a Participant has incurred a separation from service with
the Company’s controlled group.

(a) Effect of Leave of Service. The Participant’s service with the Company’s
controlled group shall be treated as continuing intact while the Participant is
on military leave, sick leave, or other bona fide leave of absence where there
is a reasonable expectation that the Participant will return to perform services
for the Company’s controlled group (but not beyond the later of the date on
which the leave has lasted for six months or the date on which the Participant
no longer retains a right of reemployment with the Company’s controlled group
under an applicable statute or by contract).

 

18



--------------------------------------------------------------------------------

(b) Determination of Separation From Service. For purposes of the Plan, a
separation from service of the Participant with the Company’s controlled group
as of any date shall be determined to have occurred when, under all facts and
circumstances, either (i) no further services will be performed by the
Participant for the Company’s controlled group after such date or (ii) the level
of bona fide services the Participant will perform for the Company’s controlled
group after such date (whether as an employee or as an independent contractor)
will permanently decrease to no more than 20% of the average level of bona fide
services performed (whether as an employee or as an independent contractor) by
the Participant for the Company’s controlled group over the immediately
preceding 36-month period (or the full period of the Participant’s service for
the Company’s controlled group if such period has been less than 36 months).

(c) Controlled Group Definition. For purposes of this subsection 8.4, the
“Company’s controlled group” means, collectively, (i) each Employer and
(ii) each other corporation or other organization that is deemed to be a single
employer with an Employer under Section 414(b) or (c) of the Code (i.e., as part
of a controlled group of corporations that includes an Employer or under common
control with an Employer), provided that such Code sections will be applied and
interpreted by substituting “at least 50 percent” for each reference to “at
least 80 percent” that is contained in Code Section 1563(a)(1), (2), and (3) and
in Section 1.414(c)-2 of the Treasury Regulations.

8.5 No Effect On Employment. The Plan is not a contract of employment, and the
terms of employment of any Senior Manager shall not be affected in any way by
the Plan except as specifically provided in the Plan. The establishment of the
Plan shall not be construed as conferring any legal rights upon any Senior
Manager for a continuation of employment, nor shall it interfere with the right
of the Company to discharge any Employee and to treat him or her without regard
to the effect which such treatment might have upon him or her as a Participant
in the Plan. Each Participant (and any Beneficiary of or other person claiming
through the Participant) who may have or claim any right under the Plan shall be
bound by the terms of the Plan.

8.6 Applicable Law. The Plan shall be governed by applicable federal law and, to
the extent not preempted by applicable federal law, the laws of the State of
Ohio.

8.7 Separability of Provisions. If any provision of the Plan is held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof, and the Plan shall be construed and enforced as if such
provision had not been included.

8.8 Headings. Headings used throughout the Plan are for convenience only and
shall not be given legal significance.

8.9 Application of Code Section 409A. The Plan is intended to satisfy and comply
with all of the requirements of Section 409A of the Code and any Treasury
Regulations issued thereunder. The provisions of the Plan shall be interpreted
and administered in accordance with such intent.

 

19



--------------------------------------------------------------------------------

IN ORDER TO EFFECT THE PROVISIONS OF THIS PLAN DOCUMENT, Convergys Corporation,
the sponsor of the Plan, has caused its name to be subscribed to this Plan
document, to be effective as of January 1, 2005.

 

CONVERGYS CORPORATION By:   /s/ David R. Whitwam   Chair, Compensation and
Benefits Committee   August 26, 2008

 

20